Citation Nr: 1136731	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  08-25 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of a left ankle sprain.  

2.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected residuals of a left ankle sprain.  

(The claim for whether a September 29, 2009 Board decision contains clear and unmistakable error (CUE) is addressed in a separate decision of the Board). 


REPRESENTATION

Appellant represented by:	Osborne E. Powell, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2009.  A transcript of the hearing is of record. 

In September 2009, the Board reopened the claims for service connection for a right knee and right ankle disability and remanded the claims or further action by the originating agency.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A chronic right knee disability was not incurred during service, initially manifested years after service, and is not etiologically related to active duty service or a service-connected disease or injury.

2.  A chronic right ankle disability was not incurred during service, initially manifested years after service, and is not etiologically related to active duty service or a service-connected disease or injury.




CONCLUSIONS OF LAW

1.  A chronic right knee disability, currently diagnosed as degenerative joint disease and a chronic fracture of the patella, was not incurred or aggravated during service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

2.  A chronic right ankle disability, currently diagnosed as arthritis and a chronic sprain, was not incurred or aggravated during service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's contentions regarding service connection in this case are two-fold.  First, he argues that the claimed right knee and ankle disabilities were incurred due to injuries sustained during active duty service.  In the alternative, he contends that the disabilities on appeal are secondary to the service-connected residuals of a left ankle injury.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Turning first to whether service connection is warranted on a direct basis, service records are negative for evidence of a right knee or right ankle condition.  The Veteran complained of left ankle pain on several occasions during service, but the records do not document any complaints or findings related to the right ankle or knee.  His lower extremities were normal at the August 1971 separation examination, and the Veteran specifically denied experiencing arthritis, a trick or locked knee, and foot trouble on the accompanying report of medical history.

The post-service evidence establishes a current disability of the right knee and ankle.  Upon VA examination in March 2010, the Veteran was diagnosed with degenerative joint disease and a chronic fracture of the patella of the right knee.  In addition, a VA physician diagnosed ankle arthritis in September 2005 and chronic right ankle sprains in March 2008.  Thus, two of the three elements necessary for service connection-a current disability and an in-service injury-are shown.

Regarding the third element of service connection, a nexus between the Veteran's current disabilities and the in-service injury, the Board notes that service records do not indicate such a link.  No chronic conditions were noted on the August 1971 separation examination.  There is also no objective evidence of arthritis of the knee or ankle within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest evidence of complaints related to the right knee or ankle dates from March 2005, more than 30 years after service, when the Veteran complained of knee and ankle pain at the Dorn Veterans Hospital (associated with the Columbia VA Medical Center (VAMC)).  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's right knee and ankle disabilities were present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Although there is no medical evidence of knee or ankle complaints in the year after service, the Veteran has reported a continuity of symptoms since service.  The history he provided at the June 2009 videoconference hearing and in statements dated throughout the claims period is that he experienced symptoms of pain and instability in his right knee and ankle soon after service that have continued to the present day.  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Board finds that the Veteran's reported history of continuous symptoms is not credible.  While he reported the onset of ankle and knee pain during service or soon thereafter, service records do not document any complaints related to the right lower extremity.  He also denied experiencing any problems with his knees or ankles on the August 1971 medical history form.  Furthermore, the Veteran has provided inconsistent statements regarding the onset of his symptoms.  At different times during the claims period has dated his injuries and symptoms to the 1960s, 1970s, and 1980s.  The post-service records are also negative for findings related to the claimed disabilities until more than 30 years after discharge.  The Board finds that the Veteran's statements and history made for compensation purposes more than 30 years after separation from active duty are not credible in light of the complete absence of complaints or treatment for decades after service and his inconsistent reports.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).

There is also no competent evidence indicating a link between the claimed right knee and ankle disabilities and service.  The only medical opinion of record, that the March 2010 VA examiner weighs against the Veteran's claims.  After reviewing the claims folder and examining the Veteran, the VA examiner found that there was no relation between the claimed disabilities and service.  The examiner noted the absence of complaints for many years after service and also found that the Veteran's post-service employment, consisting of strenuous manual labor, was responsible for his current conditions and symptoms in the knee and ankle.  The examiner also described how the Veteran's right knee had multiple scars related to his scaffolding work.  The provided medical opinion was based on a complete review of the record, including service records and the Veteran's reported history, and includes a sound basis and rationale.  It is therefore entitled to substantial probative weight.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board has considered the statements of the Veteran connecting his right knee and ankle disabilities to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the onset of knee and ankle pain, but finds that his opinion as to the cause of the pain simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disabilities was more than 30 years after separation from service.  In addition, the competent evidence does not establish that his current right knee and ankle conditions are related to active duty.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disabilities and his military service and service connection on a direct basis is not warranted.  

Turning to the Veteran's contentions regarding service connection on a secondary basis, service connection is provided for a disability which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court of Appeals for Veterans Claims (Court) has also held that service connection can be granted under 38 C.F.R. § 3.310 for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995), codified at 38 C.F.R. § 3.310(a)(b) (2010).  

Although the Veteran contends that his knee and ankle disabilities developed secondary to the service-connected residuals of a left ankle injury, the evidence of record weighs against a finding of service connection on a secondary basis.  The March 2010 VA examiner explicitly found that there was no correlation or connection between the Veteran's right knee and ankle and the left ankle.  The examiner noted that there was no medical evidence of any kind to support the finding of a link between the claimed disabilities and the left ankle and instead related the right knee and ankle to the Veteran's post-service employment.  Although the Veteran has related his current right knee and ankle problems to the left ankle, as noted above, he is not considered competent to provide a medical opinion as to the cause of his disability.  See Jandreau, 1376-1377; Buchanan, 1336.

The Board therefore finds that the weight of the evidence of record does not establish that the Veteran's right knee and right ankle disabilities were caused or aggravated by his service-connected residuals of a left knee injury.  As service connection is also not warranted for the claimed disability on a direct basis, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).




Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) with respect to direct service connection was furnished to the Veteran in an October 2006 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the October 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has not received VCAA notice with respect to his claims for secondary service connection.  The Veteran has not alleged any prejudice resulting from the lack of notice on the secondary service connection element of the claim.  Prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective; (2) what evidence the appellant would have provided or requested that VA obtain had VA fulfilled its notice obligations; and (3) how the lack of notice and evidence affected the essential fairness of the adjudication.  Id; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  Moreover, the record contains evidence of actual knowledge on the part of the Veteran.  
The Veteran has contended that his right knee and ankle disabilities were incurred secondary to the service-connected residuals of a left ankle injury.  During the June 2009 hearing, he testified that his right knee and ankle disabilities were a result of compensating from his left ankle injury, and similar arguments were made by his representative in a November 2010 statement.  The Veteran has therefore demonstrated actual knowledge of the requirements for establishing service connection on a secondary basis and the lack of such notification did not result in prejudice to the Veteran.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided a proper VA examination and medical opinion in March 3010 in response to his claims.

The Board also finds that VA has complied with the September 2009 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand, the Veteran was sent a November 2009 letter that asked him to identify all VA and non-VA health providers who had treated him for the disabilities on appeal.  The letter also asked the Veteran to provide medical releases to allow for VA to obtain any relevant treatment records.  No response to this request was received.  The Veteran was also provided a VA examination in March 2010 and the claims were readjudicated in an April 2010 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of a left ankle sprain, is denied.  

Entitlement to service connection for a right ankle disability, to include as secondary to service-connected residuals of a left ankle sprain, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


